DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 08/11/20 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 08/11/20 in response to the final Office Action mailed 02/11/20.
Status of Claims
3)	Claims 26, 29, 32, 36, 39 and 42 have been amended via the amendment filed 08/11/20.
	Claims 26 and 29-44 are pending. 
Claims 26 and 39-41 are under examination.
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action References.
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.  
Objection(s) Withdrawn
6)	The objection to the specification and claim 39 made in paragraph 7 of the Office Action mailed 02/11/20 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Withdrawn
7)	The rejection of claims 39-41 made in paragraph 15 of the Office Action mailed 02/11/20 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is withdrawn in light of Applicants’ amendment to the claim.
8)	The rejection of claim 26 made in paragraph 16 of the Office Action mailed 02/11/20 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicants’ amendment to the claim. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection and the new rejection set forth below to address the claim as amended.
9)	The rejection of claims 39-41 made in paragraph 17 of the Office Action mailed 02/11/20 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicants’ amendment to the base claim. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection and the new rejection set forth below to address the claim(s) as amended.
Rejection(s) under 35 U.S.C § 112 (Pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

11)	Claim 26 is rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.   
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
	In the instant application, the amended claim 26 is drawn to a method for detection of the presence of infectious gram negative bacteria of the family Enterobacteriaceae in a mammalian host comprising: (a) administering to the host a therapeutically effective amount of a labeled substrate comprising 18F-FDS, in vivo imaging. Said detecting of the labeled substrate 18F-FDS in the body of the mammalian host by in vivo imaging is required to detect specifically the presence of the infectious gram negative bacteria of the family Enterobacteriaceae in the mammalian host.  The limitation ‘infectious gram negative bacteria of the family Enterobacteriaceae’ encompasses within its scope numerous infectious gram negative bacterial genera and species of the family Enterobacteriaceae. The non-limiting examples of these include numerous species of Salmonella, Shigella, Yersinia, E. coli, Klebsiella, Enterobacter, Proteus etc. The detection of the presence of said infectious bacteria in a mammalian host is not limited to such detection at a localized area of infection or colonization, but encompasses non-localized detection of said bacteria such as detection in circulating infected blood stream in disseminated septicemic infections by said Gram negative bacteria. The limitation ‘mammalian host’ encompasses such hosts who are otherwise healthy but infected, asymptomatically infected, or colonized by infectious gram negative bacteria of the family Enterobacteriaceae, mammalian hosts with localized tumours and metastasized or disseminated cancer, and mammalian hosts suffering from inflammation or inflammatory conditions, each having colonization or an infection by infectious gram negative bacteria of the family Enterobacteriaceae.  As is evident from the title of the instant application, the claimed method is intended for diagnosing, locating and monitoring infections by specific infectious bacteria with the use of ‘bacteria-specific’ labeled substrates as imaging biomarkers. Per the disclosure in the as-filed specification, the specific detection of the presence of infectious gram negative bacteria of the family Enterobacteriaceae has to occur specifically via the sole utilization of the administered 18F-FDS in vivo by the metabolism of said specific bacteria. However, at the time of the invention, Applicants were not in possession of such a method of detection as claimed.  
The Written Description Guidelines state: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

In Enzo Biochem. Inc. v. Gen-Probe Inc., 323 F3.d 956, 964, 63 USPQ2d 1609, 1613 (Fed. Cir. 2002), the Federal Circuit adopted a portion of the Guidelines proffered by the United States Patent and Trademark Office (USPTO).  Note that the written description inquiry is case-specific and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added].  According to MPEP 2163:
The description needed to satisfy the requirements of …… 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area.  Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  
	In the instant application, the administered 18F-FDS substrate is required to have a functional association with detection of the presence of any species of infectious Gram negative bacteria within the entire family of Enterobacteriaceae in the mammalian host to whom it is administered.  This has to occur specifically via the utilization of the administered 18F-FDS in vivo specifically by the metabolism of said bacteria as per the disclosure in the as-filed specification, i.e., not being utilized by the metabolism of inflamed cells, tumor cells, glioma cells etc of the mammalian host.  However, this was not predictable as was recognized in the state of the art at the time of the invention. For example, the state of the art at the time of the invention disclosed that certain mammalian host cells encompassed by the scope of the claim(s) do in fact utilize or do show uptake of 18F-FDS. For instance, Li et al. Mol. Imaging Biol. 10: 92-98, 2008 (of record) taught that 18F-FDS had an increased uptake by the inflamed cells as demonstrated via acute inflammation model and had a good tumor uptake by tumor cells. With this demonstration, Li et al. expressly suggested the use of 18F-FDS in tumor imaging, glioma imaging, and inflammation imaging.  See abstract; last sentence of ‘Introduction’; first sentence of last full paragraph of ‘Results’; and ‘Conclusions’ of Li et al.  This indicates that the 18F-FDS substrate administered to a mammalian host gets also utilized by the metabolism of normal cells, cancer cells, inflamed cells, glioma cells etc of a mammalian host to whom the 18F-FDS substrate-containing compound is administered. Such a non-exclusive or non-selective utilization of the 18F-FDS substrate in the mammalian host would be expected by those of skill in the art to present significant false positive results and would not be expected to serve as a method of specific detection of the presence of infectious Gram negative bacteria species of the family Enterobacteriaceae. Given Li’s disclosure and demonstration, there is no predictability that the recited 18F-FDS substrate-containing compound is Enterobacteriaceae bacteria-specific with the specific ability to detect in vivo the presence of infectious Gram negative bacteria species of the family Enterobacteriaceae. There is no predictability that the claimed method serves specifically as a method of detecting the presence of said infectious Gram negative bacteria species of the family Enterobacteriaceae in a mammalian host as it has been shown by Li et al. to serve as a method of detecting inflamed mammalian cells and tumour cells because of their utilization or increased uptake of the 18F-FDS substrate-containing compound. Li’s demonstration established that one of skill in the art would not recognize labeled 18F-FDS substrate-containing compound as a bacteria-specific substrate. It is noted again that Applicants have advanced no arguments with regard to the state of the art set forth via the teachings of Li et al. Mol. Imaging Biol. 10: 92-98, 2008 (of record). 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Furthermore, the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112(pre-AIA ), first paragraph is severable from its enablement provision. Applicants should note that written description requires more than a mere statement that something is a part of the invention and a reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The specific description or guidance, not general description or guidance is needed. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention’ (Id. at 1104). For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1980) holds that an adequate written description requires ‘not a mere wish or plan for obtaining the claimed ……. invention.’ Clearly, Applicants did not describe the invention of the instant claim sufficiently to show that they had possession of the method as claimed.  
12)	Claim 39 and the dependent claims 40 and 41 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.   
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’ In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
	In the instant application, the amended claims 39-41 are drawn to a method for detection of the presence of infectious mycobacterium in a mammalian host, the method comprising: (a) administering to the host a therapeutically effective amount of a labeled substrate comprising radiolabeled DAP such as 18F-DAP, in vivo imaging.  The genus limitation ‘infectious mycobacterium’ encompasses within its broad scope numerous infectious species of the entire mycobacterium genus. As is evident from the title of the instant application, the claimed method is intended for diagnosing, locating and monitoring infections by specific infectious bacteria with the use of ‘bacteria-specific’ labeled substrates as imaging biomarkers. Per the disclosure in the as-filed specification, said detecting of the labeled substrate in the body of the mammalian host by in vivo imaging is required to detect specifically the presence of members of the infectious mycobacterium genus in the mammalian host administered with the substrate. However, at the time of the invention, Applicants were not in possession of such a method of detection as claimed.  
	In the instant application, the broadly recited infectious mycobacterium genus encompasses serious pathogens such as M. tuberculosis and M. leprae as well as Mycobacterium avium-intracellulare complex etc. With regard to the various states of infections due to the major pathogen M. tuberculosis and its complex interaction with the host, the art recognizes the following (see abstract of Johnson et al. Nucl. Med. Biol. 41: 777-784, 2014, of record):
Mycobacterium tuberculosis adapts to a quiescent physiological state, and is notable for complex interaction with the host, producing poorly-understood disease states ranging from latent infection to fully active disease.
.
Furthermore, the state of the art identified the challenges involved in the use of radioprobes that target the metabolic machinery of the M. tuberculosis species.  For example, Johnson et al. document the following (see paragraph bridging pages 4 and 5):
M. tuberculosis pathophysiology presents a number of unique challenges to probe design. First, under conditions of active replication M. tuberculosis divides roughly once every 18 hours in vivo [33], making it challenging to use probes that target (and therefore accumulate based on) the metabolic machinery required for cell division. Second, the bacteria reside in complex, heterogeneous structures with necrosis, fibrin deposition, and a combination of bacilli both residing extracellularly and within macrophages [34]. Adequate probe penetration into these lesions may be problematic, and further complicated if imaging of intracellular bacteria is desired. Third, M. tuberculosis is capable of prolonged periods of metabolically quiescent non-replicative persistence conferring resistance to many antibiotics [35]. Consequently, metabolic and antibiotic based probes developed against rapidly dividing bacilli in vitro may be less effective when tested in vivo.

	The disclosure in the as-filed specification with regard Mycobacterium is limited to an in vitro showing of uptake by the single M. smegmatis species within the large genus of Mycobacterium. M. smegmatis is typically a non-pathogenic mycobacteria. See first full paragraph in the abstract of Bohsali et al. BMC Microbiol. 10: 237, 2010, of record. There is no predictability that the in vitro uptake disclosed with this single Mycobacterium species is extrapolatable in vivo to other members of the Mycobacterium genus including serious pathogens such as M. tuberculosis, M. leprae and Mycobacterium avium-intracellulare complex. Contrary to what is claimed in claims 39-41, the as-filed specification and Figure 3 therein demonstrate that the labeled 2,6-diaminopimelic acid (DAP) is not taken up specifically by M. smegmatis, the single member of the Mycobacterium genus tested in the in vitro uptake assay, but is also taken up significantly by Escherichia coli, which is a Gram negative normal commensal, a colonizer, an opportunistic pathogen under certain circumstances, and a Gram negative infectious bacterial member of the family Enterobacteriaceae. See parts of Applicants’ Figure 3 of the as-filed application below:

    PNG
    media_image1.png
    326
    641
    media_image1.png
    Greyscale

None of the Examples of the as-filed specification show evidence of possession of the claimed method wherein a labeled substrate comprising radiolabeled DAP such as 18F-DAP is administered in vivo to a mammalian host, wherein the 18F-DAP is taken up specifically by any species of the Mycobacterium genus including the M. tuberculosis species, let alone a representative number of species encompassed within the infectious Mycobacterium genus. Figure 3 of the instant specification demonstrates to one of skill in the art that labeled DAP substrate is not a Mycobacterium-specific substrate. Furthermore, there is no predictability that even the results obtained from in vivo animal models that use a radioprobe to detect tuberculosis infection is applicable or extrapolatable to M. tuberculosis in humans. For example, Johnson et al. Nucl. Med. Biol. 41: 777-784, 2014 (of record) teach the following [Emphasis added]:
	Animal models employed in TB research include the mouse, guinea pig, rabbit and nonhuman primate (NHP). ……. However, the major disadvantage of the standard mouse model is the lack of necrotic (caseous) granulomas – the hallmark of human TB. Unlike TB granulomas in humans, guinea pigs, rabbits, and non-human primates (NHP), granulomas in the standard mouse model are not hypoxic [103]

This is critically important because the Written Description Guidelines state: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

In Enzo Biochem. Inc. v. Gen-Probe Inc., 323 F3.d 956, 964, 63 USPQ2d 1609, 1613 (Fed. Cir. 2002), the Federal Circuit adopted a portion of the Guidelines proffered by the United States Patent and Trademark Office (USPTO). Note that the written description inquiry is case-specific and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added].  According to MPEP 2163:
The description needed to satisfy the requirements of …… 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area.  Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant application, the administered 18F-DAP is required to have a functional association with detection of the presence of any infectious Mycobacterium in the mammalian host to whom it is administered.  This has to occur specifically via the specific utilization of the administered 18F-DAP in vivo by the metabolism of said infectious Mycobacterium as per the disclosure in the as-filed specification. However, as set forth supra, Figure 3 of the as-filed application illustrates a significant uptake of the labeled DAP also by non-Mycobacterium, i.e., by infectious bacteria of the family Enterobacteriaceae indicating that the DAP substrate is not specific to species of the infectious Mycobacterium genus detection-wise. Given the art-recognized difficulty and challenges as outlined supra and given the lack of labeled 2,6-DAP’s specificity to infectious Mycobacterium as illustrated by Applicants via instant Figure 3, there is no predictability that the recited 18F-DAP substrate-containing compound, upon administration to a mammalian host, would have the specific ability to detect in vivo the presence of species of the infectious Mycobacterium genus. Clearly, there is no predictability that the claimed method serves specifically as a method of detecting the presence of species of the infectious Mycobacterium genus in vivo in a mammalian host given the in vitro results depicted via Applicants’ Figure 3. If extrapolatable successfully to a mammalian host in vivo, the claimed method would not be expected to serve as a method of specific detection of the presence of species of infectious Mycobacterium genus, but would also serve as a method of detecting Gram negative Escherichia coli bacteria in a mammalian host due to the significant uptake of labeled DAP by Escherichia coli resulting in false-positive detection and diagnosis. Clearly, Applicants did not describe the invention of the instant claims adequately to show that they had possession of the claimed invention at the time of the invention. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Furthermore, the written description provision of 35 U.S.C § 112(a) or 35 U.S.C § 112(pre-AIA ), first paragraph is severable from its enablement provision. Applicants should note that written description requires more than a mere statement that something is a part of the invention and a reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The specific description or guidance, not general description or guidance is needed. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention’ (Id. at 1104). For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1980) holds that an adequate written description requires ‘not a mere wish or plan for obtaining the claimed ……. invention.’ Clearly, instant claims do not meet the written description provision of 35 U.S.C § 112 (pre-AIA ), first paragraph or 35 U.S.C § 112(a).
Rejection(s) under 35 U.S.C § 112 (Pre-AIA ), Second Paragraph
13)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
14)	Claims 26 and 39-41 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.  
(a)	Claim 26, as amended, is ambiguous and indefinite in the limitation: ‘the labeled substrate’ (see part c)) because it is unclear where does it derive its antecedence from, part a) or b). For the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitations --the labeled substrate taken up by the infectious gram negative bacteria--.
(b)	Claim 39, as amended, is ambiguous and indefinite in the limitation: ‘the labeled substrate’ (see part c)) because it is unclear where does it derive its antecedence from. For the purpose of particularly pointing out and distinctly claiming the subject matter, it is suggested that Applicants replace the above-identified limitation with the limitations --the labeled substrate taken up by the infectious mycobacterium --.
(c)	Claims 40 and 41, which depend from claim 39, are also rejected as being indefinite due to the indefiniteness identified supra in the base claim.
Conclusion
15)	No claims are allowed.
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can generally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

February, 2021